 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                                 Case No.: 2:16-cv-01128-APG-NJK

 4          Plaintiff                                      Order Granting Motion to Lift Stay

 5 v.                                                                  [ECF No. 43]

 6 SEVEN HILLS MASTER COMMUNITY
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         IT IS ORDERED that the motion to lift stay (ECF No. 43) is GRANTED. Within 60

10 days of the date of this order, the parties shall meet and confer as defined by Local Rule IA 1-

11 3(f) regarding (1) a proposed scheduling order, (2) what discovery needs to be conducted,

12 (3) what viable claims and defenses remain in the case in light of recent decisions from the

13 Supreme Court of Nevada, and (4) the issues the parties intend to raise in any dispositive motion

14 the parties anticipate filing within the next 90 days. If discovery closed before the stay was

15 entered, the court will not reopen discovery absent extraordinary circumstances. A client

16 representative must attend the meet and confer, either in person or by telephone.

17         Within ten days after the meet-and-confer, the parties shall file a proposed scheduling

18 order. Any dispositive motion filed within the next 90 days must contain a declaration by the

19 movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good

20 faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2).

21         DATED this 14th day of December, 2018.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
